Citation Nr: 1523487	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to June 1, 2013, and greater than 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 60 percent for asbestosis with chronic obstructive pulmonary disease and chronic bronchitis.

3.  Entitlement to an earlier effective date than April 22, 2009, for a grant of service connection for PTSD.

4.  Entitlement to an earlier effective date than June 11, 2012, for a grant of service connection for asbestosis.

5.  Entitlement to service connection for ischemic heart disease, including as due to in-service herbicide exposure or service-connected PTSD.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1971, including in Thailand from January to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran's claim of service connection for PTSD and assigned a 30 percent rating effective April 22, 2009.  The Veteran disagreed with this decision in April 2012, seeking an initial rating greater than 30 percent for his service-connected PTSD and an effective date earlier than April 22, 2009, for the grant of service connection for PTSD.  He perfected a timely appeal in March 2013.

This matter also is on appeal from a March 2013 rating decision in which the RO granted the Veteran's claim of service connection for asbestosis with chronic obstructive pulmonary disease (COPD) and chronic bronchitis and assigned a 60 percent rating effective June 11, 2012.  The Veteran disagreed with this decision later in March 2013, seeking an initial rating greater than 60 percent for his service-connected asbestosis and an effective date earlier than June 11, 2012, for the grant of service connection for asbestosis.  He perfected a timely appeal in October 2013.

This matter finally is on appeal from a September 2013 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for ischemic heart disease, including as due to in-service herbicide exposure or service-connected PTSD.  The Veteran disagreed with this decision in October 2013.  He perfected a timely appeal in September 2014.

The Board notes that, in March 2015, it granted the Veteran's motion to assign a prior docket date for his currently appealed claims as they constituted downstream issues from a prior appeal.  See also Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).

The Board also notes that, in an August 2014 rating decision, the RO granted a claim of entitlement to a total disability rating based on individual unemployability (TDIU) effective June 11, 2012.  As the time period for initiating an appeal of this rating decision has not yet expired, the Board concludes that a TDIU claim is not on appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for ischemic heart disease, including as due to in-service herbicide exposure or service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that, effective September 18, 2012, the Veteran's service-connected PTSD is manifested by total occupational and social impairment due to such symptoms as frequent suicidal ideation.

2.  The record evidence shows that, effective May 28, 2013, the Veteran's service-connected asbestosis with COPD and chronic bronchitis is manifested by Forced Vital Capacity (FVC) of 48 percent of predicted value.

3.  The Veteran's original claim of service connection for PTSD was included on a VA Form 21-526b, "Veteran's Supplemental Claim For Compensation," dated on April 22, 2009, and date-stamped as received by VA on April 22, 2009.

4.  The Veteran's original claim of service connection for asbestosis with COPD and chronic bronchitis was included in a letter from his attorney dated on June 8, 2012, and date-stamped as received by VA on June 11, 2012.

5.  VA examination on October 20, 2009, demonstrated the presence of PTSD.

6.  VA examination on October 16, 2012, demonstrated the presence of asbestosis.

7.  In a rating decision dated on March 6, 2012, and issued to the Veteran and his attorney on March 12, 2012, the RO granted a claim of service connection for PTSD and assigned a 30 percent rating effective April 22, 2009.

8.  In a letter from the Veteran's attorney dated on March 26, 2012, and date-stamped as received by VA on April 2, 2012, the Veteran disagreed with the effective date assigned for the grant of service connection for PTSD.

9.  In a rating decision dated on March 7, 2013, and issued to the Veteran and his attorney on March 15, 2013, the RO granted a claim of service connection for asbestosis with COPD and chronic bronchitis and assigned a 60 percent rating effective June 11, 2012.

10.  In a letter from the Veteran's attorney dated on March 22, 2013, and date-stamped as received by VA on March 28, 2013, the Veteran disagreed with the effective date assigned for the grant of service connection for asbestosis with COPD and chronic bronchitis.

11.  There is no evidence dated prior to April 22, 2009, concerning the Veteran's service connection claim for PTSD in the claims file.

12.  There is no evidence dated prior to June 11, 2012, concerning the Veteran's service connection claim for asbestosis with COPD and chronic bronchitis in the claims file.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating effective September 18, 2012, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a 100 percent rating effective May 28, 2013, for service-connected asbestosis with COPD and chronic bronchitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, DC 6833 (2014).

3.  The criteria for an effective date earlier than April 22, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400 (2014). 

4.  The criteria for an effective date earlier than June 11, 2012, for the grant of service connection for asbestosis with COPD and chronic bronchitis have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's appeal for earlier effective dates and higher initial ratings for PTSD and asbestosis are all "downstream" elements of the AOJ's grant of service connection for these disabilities in the currently appealed rating decisions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In August 2012 and in June 2013, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  These letters also noted other types of evidence the Veteran could submit in support of his claims.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence supports assigning 100 percent ratings effective September 18, 2012, for service-connected PTSD, and effective May 28, 2013, for service-connected asbestosis.  In contrast, the evidence does not support assigning an effective date earlier than April 22, 2009, for PTSD, or earlier than June 11, 2012, for PTSD.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's higher initial rating claims are being granted in this decision, and because his earlier effective date claims are being denied, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decisions were fully favorable to the Veteran on the issue of service connection for PTSD and for asbestosis, respectively, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected PTSD and asbestosis.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the higher initial rating claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  With respect to the earlier effective date claims on appeal, the Board notes that there is no duty to provide an examination or a medical opinion because such evidence would not be relevant.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  

Higher Initial Rating Claims

The Veteran contends that his service-connected PTSD and his service-connected asbestosis are both more disabling than currently evaluated.  He specifically contends that both of these disabilities are totally disabling, entitling him to separate 100 percent ratings for each disability.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling prior to June 1, 2013, and as 70 percent thereafter under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2014).  A 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Veteran's service-connected asbestosis with COPD and chronic bronchitis currently is evaluated as 60 percent disabling under 38 C.F.R. § 4.97, DC 6833.  See 38 C.F.R. § 4.97, DC 6833 (2014).  A 60 percent rating is assigned under DC 6833 for Force Vital Capacity (FVC) of 50 to 64 percent of predicted value, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 percent of predicted value, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A maximum 100 percent rating is assigned for FVC less than 50 percent predicted, or DLCO-SB less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  Id.

Factual Background and Analysis

The Board finds that the evidence supports assigning a 100 percent rating effective September 18, 2012, for the Veteran's service-connected PTSD.  The Veteran has contended throughout the pendency of this appeal that his service-connected PTSD is totally disabling.  The Board agrees, finding that the record evidence supports assigning a 100 percent rating effective September 18, 2012, for the Veteran's service-connected PTSD.  The Board notes that, prior to September 18, 2012, the Veteran's service-connected PTSD was manifested by, at worst, complaints of frustration, anxiety and depression related to his retirement, and reported sleep disturbance (as seen on VA examination in October 2009).  The Veteran also denied any suicidal ideation at his VA examination in October 2009.  The October 2009 VA examiner stated, "It would appear that many of [the Veteran's] posttraumatic stress disorder symptoms had diminished through the years [since his service separation]; however, they appear to have been exacerbated by the current stress of his retirement."  The Veteran reported that he had stopped working full-time in December 2008.  He previously had worked full-time in the floor covering business for 40 years and continued to work part-time in that business.  He had been married to his second wife for 34 years.  He reported increased social isolation and "having less energy and enjoyment in most social activities."  He was able to perform his activities of daily living.

Mental status examination of the Veteran in October 2009 showed he was alert, oriented, cooperative, "somewhat anxious and depressed," clear and goal-oriented thoughts, no delusions or hallucinations, grossly intact cognitive abilities but reported daily problems with concentration, appropriate grooming and hygiene, appropriate speech and communication, no panic, paranoia, or obsessional rituals, some hypervigilance, and no suicidal ideation.  The Veteran's GAF score was 70, indicating some mild symptoms.  The Axis I diagnoses included PTSD which "appear[s] to be somewhat exacerbated by his recent retirement."

On VA outpatient treatment in August 2011, the Veteran reported "he and his wife are getting along better and that some stress has been reduced."  Mental status examination of the Veteran showed full orientation, psychomotor activity within normal limits, clear speech, goal directed thoughts, no suicidal or homicidal ideation, no delusions or hallucinations, and good concentration, memory, insight, and judgment.  The Axis I diagnoses included rule-out PTSD.

In October 2011, the Veteran's complaints included anxiety and depression.  The Veteran's wife reported that the Veteran had "excessive anger and [agitation] over seemingly little things."  The Veteran also complained of current nightmares and feeling unsettled.  He denied any current suicidal ideation or plan.  His relationships with his wife and son were strained due to his "anxiety and depression issues."  He lived with his wife and son at his brother's home.  Mental status examination of the Veteran showed he was well groomed, good eye contact, fair grooming, psychomotor activity within normal limits, normal speech, no suicidal or homicidal ideation, no delusions or hallucinations, goal directed thoughts, full orientation, and good memory, insight, and judgment.  The Veteran's GAF score was 54, indicating moderate symptoms.  The Axis I diagnoses included chronic PTSD.

The record evidence indicates that, prior to September 18, 2012, the Veteran's service-connected PTSD was manifested by, at worst, occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (i.e., a 30 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411 (2014).  As noted above, the Veteran experienced frustration, anxiety and depression related to his retirement, and reported sleep disturbance during this time period.  He also repeatedly denied experiencing any suicidal or homicidal ideation.  Although his GAF score worsened during this time period, it indicated, at worst, the presence of moderate symptomatology attributable to his service-connected PTSD.  There is no indication that the Veteran experienced at least occupational and social impairment with reduced reliability and productivity (i.e., a 50 percent rating under DC 9411) such that a higher initial rating prior to September 18, 2012, is warranted for his service-connected PTSD.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a higher initial rating prior to September 18, 2012, for his service-connected PTSD.  Thus, the Board finds that a higher initial rating prior to September 18, 2012, for the Veteran's service-connected PTSD is not warranted.

By contrast, the evidence supports assigning a 100 percent rating effective September 18, 2012, for the Veteran's service-connected PTSD.  Id.  VA examination on September 18, 2012, showed that the symptomatology attributable to the Veteran's service-connected PTSD had worsened considerably and resulted in total occupational and social impairment as of that date.  At this examination, the Veteran's complaints included nightmares, intrusive thoughts, increased startle response, flashbacks, panic attacks, hypervigilance, anger outbursts, isolation, survivor's guilt, physical and verbal aggression, depression, sleep disturbance, and low energy.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a good relationship with his wife and adult son.  The Veteran stated that his PTSD symptoms "are severe and constant.  The effect the symptoms have upon total daily functioning is a major impact, [minimal] activities of daily living, not much quality to his life, [and] no active friendships."  The Veteran reported a 46-year history of trouble initiating and maintaining sleep.  He did not socialize and had no friends.  The VA examiner stated that the Veteran's PTSD symptoms were depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation, and impaired impulse control such as unprovoked irritability with periods of violence.  The VA examiner concluded, "With the symptoms of the PTSD being severe and the Veteran unable to cope, he became depressed.  The multiple Axis I diagnoses are related and the secondary diagnosis is a progression of the primary diagnosis because the depression is caused by the Veterans problems coping with the PTSD symptoms."  The VA examiner concluded that the Veteran's service-connected PTSD had resulted in total occupational and social impairment.  The Veteran's GAF score for PTSD was 50, indicating serious symptoms.  The Axis I diagnoses were severe PTSD and moderate major depressive disorder.

In several statements submitted in support of the Veteran's higher initial rating claim for PTSD in March 2013, the Veteran (and several others) described his current PTSD symptomatology.  The Veteran himself reported increased and almost daily suicidal ideation (wanting to drive his car off of the road and wishing he were dead or that God would kill him).  He also reported that he spent most of his days sleeping or watching television.  He had separated from his wife approximately 18 months earlier and was living with his brother in his brother's home.  He described a history of verbal aggression while working full-time.  In a separate lay statement, E.M. stated that he spoke daily on the phone with the Veteran and observed that he was "very troubled [and] unable to sort out his problems."  The Veteran also had shared "hopeless thoughts" (i.e., that he didn't want to go on living) with E.M. on several occasions in the previous 4-5 years.  E.M. finally stated that the Veteran became angry with others very easily.  In his own lay statement, B.R., the Veteran's brother, stated that the Veteran "is very confrontational now with anybody who bothers him."  The Veteran had been living with B.R. since separating from his wife approximately 18 months earlier.  He did not go out of the house unless he had to go medical appointments.  "He is agitated and snappy on a daily basis.  He lacks energy and motivation to do anything."  B.R. also stated that the Veteran had talked about committing suicide at least 10 times in the previous year.  

In a May 2013 statement, the Veteran's wife stated that she had separated from her husband approximately 2 years earlier due to his worsening PTSD symptoms.  She also stated, During our marriage, [the Veteran] was unstable and paranoid.  He has serious, deep problems that cause him to be unhappy.  His temper is out of hand...He gets horribly depressed and is quick to anger."  She stated further that the Veteran "cannot cope with hard times or decision making."  She also stated further that there were multiple occasions during her marriage to the Veteran where she felt unsafe and left him in order to feel safe for herself and for their son.

On VA PTSD Disability Benefits Questionnaire (DBQ) in June 2013, the Veteran's complaints included feeling easily overwhelmed.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's PTSD symptoms included a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The VA examiner also noted that the Veteran had retired in 2008 "after several near altercations with coworkers and/or customers.  He was becoming increasingly impatient.  He has developed suicidal ideation in the past few years (though improved with current psychotropics).  The Veteran's GAF score was 50.  The Axis I diagnosis was PTSD.

It appears that the Veteran was hospitalized at a VA Medical Center for 5 days in April 2015 for increased suicidal ideation.

The record evidence clearly shows that, effective September 18, 2012, the Veteran's service-connected PTSD was totally disabling.  Since that date, the symptomatology associated with this disability has included increased (and almost daily) suicidal ideation, physical and verbal aggression, separation from his wife after more than 36 years of marriage, a lack of friendships or social activities, and little to no activities of daily living.  The September 2012 VA examiner concluded that the Veteran was unable to cope with his increased PTSD symptomatology and developed major depressive disorder as a result.  This examiner also found that the Veteran's service-connected PTSD had resulted in total occupational and social impairment (i.e., a 100 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411 (2014).  The Board agrees, finding that the criteria for a 100 percent rating effective September 18, 2012, for service-connected PTSD have been met.

The Board next finds that the evidence supports assigning a 100 percent rating effective May 28, 2013, for the Veteran's service-connected asbestosis with COPD and chronic bronchitis.  The Veteran has contended that this disability is totally disabling.  The Board agrees, finding that the criteria have been met for a 100 percent rating effective May 28, 2013, for asbestosis with COPD and chronic bronchitis under DC 6833.  See 38 C.F.R. § 4.97, DC 6833 (2014).  The evidence also shows that, prior to May 28, 2013, the Veteran's service-connected asbestosis was manifested by, at worst, complaints of shortness of breath, a cough, and chronic bronchitis.  For example, in a December 2009 letter, R.P.J., M.D., stated that the Veteran smoked 1 pack per day of cigarettes.  He reported being exposed to asbestos while on active service while working on aircraft engines and post-service exposure to asbestos while working at a shipyard and working on floor coverings.  Physical examination showed clear lungs to auscultation.  A chest x-ray was consistent with pulmonary asbestosis.  Pulmonary function testing showed FVC of 100 percent of predicted value and DLCO of 82 percent of predicted value.  Dr. R.J. diagnosed the Veteran as having asbestosis.

On VA outpatient treatment in October 2011, the Veteran denied any chest pain but reported shortness of breath and a cough.  A chest x-ray in February 2011 had been negative.  He had smoke 11/2 packs per day of cigarettes for 54 years.  Physical examination showed an increased expiratory phase and inspiratory wheezes in the lungs.  The assessment included chronic bronchitis with frequent cough and shortness of breath.  After being prescribed an inhaler, the Veteran's chronic bronchitis was noted to be stable on subsequent VA outpatient treatment in November 2011.

On VA respiratory DBQ in October 2012, the Veteran complained of a cough and shortness of breath.  The Veteran was required to use daily inhalational bronchodilator therapy and anti-inflammatory medication to treat his respiratory conditions.  The Veteran's respiratory conditions did not result in any cardiopulmonary complications.  A chest x-ray showed COPD.  Pulmonary function testing showed FVC of 64 percent of predicted value.  DLCO-SB testing was not performed because it was not indicated for the Veteran's respiratory conditions.  The diagnoses were COPD, chronic bronchitis, and asbestosis.

The record evidence does not indicate that, prior to May 28, 2013, the Veteran's service-connected asbestosis was manifested by, at least FVC less than 50 percent of predicted value, DLCO-SB less than 40 percent of predicted value, a maximum exercise capacity less than 15 ml/kg/min oxygen consumption, or any cardiorespiratory complications (i.e., a 100 percent rating) such that an initial rating greater than 60 percent is warranted for this time period.  The Board acknowledges that the Veteran was diagnosed as having asbestosis with chronic bronchitis and COPD during this time period.  His chronic bronchitis improved with the use of an inhaler (as seen on VA outpatient treatment in November 2011).  And the Veteran's pulmonary function testing results obtained prior to May 28, 2013, do not support the assignment of an initial rating greater than 60 percent for his service-connected asbestosis under DC 6833.  See 38 C.F.R. § 4.97, DC 6833 (2014).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a higher initial rating prior to May 28, 2013, for his service-connected asbestosis.  Thus, the Board finds that the criteria for a higher initial rating prior to May 28, 2013, for the Veteran's service-connected asbestosis have not been met.

By contrast, the record evidence supports assigning a 100 percent rating effective May 28, 2013, for the Veteran's service-connected asbestosis.  VA respiratory conditions DBQ on May 28, 2013, shows that this disability worsened considerably and was totally disabling.  Pulmonary function testing completed as part of this examination showed an FVC of 48 percent of predicted value.  The Veteran complained of shortness of breath and dizziness at this examination, noting that his respiratory problems had worsened.  The Veteran was required to use daily inhalational bronchodilator therapy and anti-inflammatory medication to treat his respiratory conditions.  A chest x-ray was normal.  The VA examiner stated that the Veteran's chronic bronchitis and asbestosis were responsible for his limitations in pulmonary functioning.  The diagnoses were COPD, chronic bronchitis, and asbestosis. 

The Veteran was hospitalized at a private hospital in March 2014 following an admission to the emergency room (ER) with complaints of an elevated white count, shortness of breath, and a fall at home.  A history of known asbestosis was noted.  The Veteran continued to smoke.  Physical examination showed a productive cough and wheezes and rhonchi throughout the lungs and "more pronounced in the bases."  The admitting diagnoses were exacerbation of COPD and asbestosis.  The Veteran was transferred to a VA Medical Center for further treatment.  After being treated for several days in March and April 2014 at the VA Medical Center for cardiac problems following his transfer from a private hospital, the Veteran's discharge diagnoses included tobacco abuse.

VA chest x-ray while hospitalized at a VA Medical Center in March 2014 showed COPD.  VA computerized tomography (CT) angiography scan of the pulmonary arteries taken while hospitalized at a VA Medical Center showed evidence of old granulomatous disease.

The record evidence clearly demonstrates that, on VA respiratory conditions DBQ on May 28, 2013, the symptomatology attributable to the Veteran's service-connected asbestosis included an FVC of less than 50 percent of predicted value (i.e., a 100 percent rating under DC 6833).  See 38 C.F.R. § 4.97, DC 6833 (2014).  The May 2013 VA examiner also stated that the Veteran's chronic bronchitis and asbestosis were responsible for his limitations in pulmonary functioning.  It appears that the Veteran also was hospitalized for treatment of an exacerbation of his COPD and asbestosis in March 2014 before being diagnosed as having tobacco abuse.  In summary, the Board finds that the criteria for a 100 percent rating effective May 28, 2013, for the Veteran's service-connected asbestosis with COPD and chronic bronchitis have been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for either his service-connected PTSD prior to September 18, 2012, or for his service-connected asbestosis with COPD and chronic bronchitis prior to May 28, 2013.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes that, because the Veteran is in receipt of separate 100 percent ratings for service-connected PTSD effective September 18, 2012, and for service-connected asbestosis with COPD and chronic bronchitis effective May 28, 2013, respectively, he is not entitled to extraschedular consideration for these disabilities after these dates.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD and asbestosis during the time periods at issue are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities prior to the dates when 100 percent ratings were assigned in this decision.  This is especially true because the 30 percent rating assigned for the Veteran's PTSD effective prior to September 18, 2012, contemplates moderate disability.  This is also true because the 60 percent rating assigned for the Veteran's service-connected asbestosis effective prior to May 28, 2013, contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been retired throughout the pendency of this appeal.  The Veteran also was not hospitalized for treatment of either his service-connected PTSD or his service-connected asbestosis prior to the dates when 100 percent ratings were assigned for each of these disabilities in this decision.  Finally, the Veteran's TDIU claim was granted effective June 11, 2012, in an August 2014 rating decision so consideration of extraschedular entitlement under Johnson is not warranted.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Earlier Effective Date Claims

The Veteran contends that he is entitled to an effective date earlier than April 22, 2009, for the grant of service connection for PTSD.  He also contends that he is entitled to an effective date earlier than June 11, 2012, for the grant of service connection for asbestosis with COPD and chronic bronchitis.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, then the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims for an earlier effective date than April 22, 2009, for the grant of service connection for PTSD or for an earlier effective date than June 11, 2012, for the grant of service connection for asbestosis with COPD and chronic bronchitis.  Although his argument is not a model of clarity, it appears that the Veteran essentially contends that he is entitled to an earlier effective date than April 22, 2009, for the grant of service connection for PTSD and to an earlier effective date than June 11, 2012, for the grant of service connection for asbestosis with COPD and chronic bronchitis because he was treated for these disabilities for many years prior to his filing service connection claims.  The record evidence does not support the Veteran's assertions.  It shows instead that the Veteran's original claim of service connection for PTSD was included on a VA Form 21-526b, "Veteran's Supplemental Claim For Compensation," dated on April 22, 2009, and date-stamped as received by VA on April 22, 2009.  It also shows that the Veteran's original claim of service connection for asbestosis with COPD and chronic bronchitis was included in a letter from his attorney dated on June 8, 2012, and date-stamped as received by VA on June 11, 2012.  As noted above, VA examination on October 20, 2009, demonstrated the presence of PTSD and VA examination on October 16, 2012, demonstrated the presence of asbestosis.  The October 2009 VA examiner concluded that the Veteran's reported in-service stressors "are the obvious cause of his posttraumatic stress disorder symptoms" and essentially related the Veteran's PTSD to active service.  The October 2012 VA examiner specifically opined that the Veteran's asbestosis with COPD and chronic bronchitis was related to active service.

There is no evidence dated prior to April 22, 2009, concerning the Veteran's service connection claim for PTSD in the claims file.  Nor is there any evidence dated prior to June 11, 2012, concerning the Veteran's service connection claim for asbestosis with COPD and chronic bronchitis in the claims file.  The evidence dated prior to April 2009 shows that the Veteran corresponded with VA concerning an educational benefits (work study) claim in 1975 and in 1976.  

The Board finds it highly significant that, when the Veteran filed a claim of service connection for PTSD (which he characterized as "anxiety") in April 2009, he did not file a claim of service connection for asbestosis.  The evidence dated between April 2009 and June 2012 pertained to his pending service connection claim for PTSD (initially filed in April 2009) and not to the new service connection claim for asbestosis filed in June 2012.  There was no mention of PTSD in correspondence from the Veteran at any time prior to VA's receipt of the Veteran's claim on April 22, 2009.  Nor was there any mention of asbestosis in correspondence from the Veteran at any time prior to VA's receipt of the Veteran's claim on June 11, 2012.

The Board acknowledges the multiple lay statements submitted by the Veteran and others describing the impact of his PTSD symptomatology of his post-service life.  Taken together, these lay statements suggest that the Veteran experienced symptomatology later attributable to his service-connected PTSD prior to the date that he filed his service connection claim.  All of these statements were received by VA after April 22, 2009, however, and do not demonstrate any intent to file a claim of service connection for PTSD prior to that date.  Nor do these statements discuss what impact, if any, the Veteran's asbestosis had on his post-service life so they cannot be interpreted of any intent to file a service connection claim for this disability prior to June 11, 2012 (the date that VA received the latter claim).  In other words, there is no evidence dated prior to April 22, 2009, demonstrating an intent to file a claim of service connection for PTSD by the Veteran and no evidence which could be interpreted as an informal service connection claim.  Similarly, there is no evidence dated prior to June 11, 2012, demonstrating an intent to file a claim of service connection for asbestosis with COPD and chronic bronchitis by the Veteran and no evidence which could be interpreted as an informal service connection claim.  

The Board finally observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  In this case, the date of the Veteran's claim of service connection for PTSD is April 22, 2009, and the date of his claim of service connection for asbestosis with COPD and chronic bronchitis is June 11, 2012.  There is no correspondence or any other evidence dated prior to April 22, 2009, concerning the Veteran's service connection claims for PTSD in the claims file.  Nor is there any correspondence or other evidence dated prior to June 11, 2012, concerning the Veteran's service connection claim for asbestosis with COPD and chronic bronchitis in the claims file.  In summary, the Board finds that the criteria for an effective date earlier than April 22, 2009, for the grant of service connection for PTSD and for an effective date earlier than June 11, 2012, for the grant of service connection for asbestosis with COPD and chronic bronchitis have not been met.


ORDER

Entitlement to a 100 percent rating effective September 18, 2012, for service-connected PTSD is granted.

Entitlement to a 100 percent rating effective May 28, 2013, for service-connected asbestosis with COPD and chronic bronchitis is granted.

Entitlement to an effective date earlier than April 22, 2009, for a grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than June 11, 2012, for a grant of service connection for asbestosis with COPD and chronic bronchitis is denied.


REMAND

The Veteran contends that he incurred ischemic heart disease during active service.  He alternatively contends that in-service exposure to herbicides (Agent Orange) while on active service in Thailand caused or contributed to his current ischemic heart disease.  He also alternatively contends that his service-connected PTSD caused or contributed to his current ischemic heart disease.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the record evidence indicates that, on August 6, 2013, a VA clinician opined that it was less likely than not that the Veteran's ischemic heart disease was caused or aggravated by his service-connected asbestosis with COPD and chronic bronchitis.  No other opinion was requested by the AOJ or provided by the VA clinician.  It does not appear that the Veteran has been scheduled for appropriate VA examination to determine the nature and etiology of his current ischemic heart disease.  There is no other opinion of record concerning the contended etiological relationship between the Veteran's ischemic heart disease and active service, including as due to in-service herbicide exposure or service-connected PTSD.

With respect to the Veteran's assertion that he was exposed to herbicides while on active service in Thailand, the Board acknowledges that his service personnel records show that he was in Thailand from January to December 1966.  The Veteran's DA Form 20 indicates that he was awarded a Vietnam Defense Campaign (Bronze Service Star) Medal and 2 Vietnam Service Medals.  This form also indicates that his service in Thailand was at Korat Air Base while assigned to the 6234th Tactical Fighter Wing and the 469th Tactical Fighter Squadron.  A DD Form 215 dated in November 2011 indicates that the Veteran also was awarded a Vietnam Service Medal with 2 bronze service stars and a Republic of Vietnam Campaign Medal.

The Board observes in this regard that the Department of Defense (DOD) has informed VA that there was only limited testing of tactical herbicides at Pranburi Military Reservation near Pranburi, Thailand, from April 2, 1964, through September 1964.  DOD also informed VA that this location was not near any Royal Thai Air Force Base (RTAFB).  Other than the 1964 testing, DOD has confirmed that herbicides were not used or stored in Thailand.  DOD further informed VA that no tactical herbicides (such as Agent Orange) were used within base perimeters in Thailand and only commercially available pesticides were used sporadically in those locations.  See M21-1MR, Part IV, subpart ii (2)(C)(10)(q).  

The Board also is aware of VA Fast Letter 09-20 which outlines the procedures for adjudicating claims involving an assertion of in-service herbicide exposure while on active service in Thailand.  VA Fast Letter 09-20 provides that, in cases where the Veteran asserts that he or she was exposed to herbicides while on active service in Thailand, the DOD memorandum concerning herbicide use in Thailand (found in the M21-MR provision cited above) will be placed in the claims file.  If the assertion of in-service herbicide exposure can be resolved based on a review of this DOD memorandum, then no further development is required under VA Fast Letter 09-20.  Otherwise, a request for verification of the Veteran's active service (in an area in Thailand where herbicides were used) must be sent to the JSRRC.  See VA Fast Letter 09-20 (May 6, 2009); see also M21-1MR, Part IV, subpart ii (2)(C)(10)(q).  

In this case, as noted, the Veteran had active service in Thailand from January to December 1966.  Although it does not appear that the DOD memorandum concerning herbicide use in Thailand was placed in the Veteran's claims file pursuant to VA Fast Letter 09-20, the RO discussed the facts found in this DOD memorandum in the September 2013 rating decision which denied the Veteran's service connection claim for ischemic heart disease.  

Comparing the facts and circumstances of the Veteran's active service in Thailand with the DOD memorandum concerning herbicide use in Thailand, VA Fast Letter 09-20, and M21-MR, Part IV, subpart ii(2)(C)(10)(q) - all of which are to the same effect concerning herbicide use in Thailand - the Board finds that the Veteran did not serve in Thailand when herbicides were used and, when he was on active service in Thailand, he was not assigned to areas where herbicides had been used in 1964 (several years prior to his service in Thailand).  Thus, the Board concludes that any argument concerning the Veteran's alleged in-service herbicide exposure while on active service in Thailand to be without merit and no further development is necessary regarding the Veteran's service connection claim for ischemic heart disease to the extent that it includes an allegation of in-service herbicide exposure while on active service in Thailand.  

The Board also concludes that, in order to assure compliance with relevant AOJ procedures regarding the processing of claims where a Veteran asserts in-service herbicide exposure while in Thailand, on remand, a copy of the DOD memorandum should be associated with the Veteran's VBMS electronic paperless claims file pursuant to VA Fast Letter 09-20.  Id.

The Board next notes that the duty to assist includes scheduling an examination where necessary.  To date, the Veteran has not been scheduled for appropriate VA examination to determine the nature and etiology of his ischemic heart disease.  The August 2013 VA opinion is insufficient as it stands to adjudicate this claim.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his ischemic heart disease.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the DOD memorandum discussing herbicide use in Thailand and include it in the Veteran's claims file.  See VA Fast Letter 09-20 (May 6, 2009); see also M21-1MR, Part IV, subpart ii (2)(C)(10)(q).

2.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for ischemic heart disease since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his ischemic heart disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that ischemic heart disease, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his ischemic heart disease, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


